IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MAUREEN MIRABELLA, JOHN                     : No. 542 MAL 2020
MIRABELLA AND JOHN CONNOR                   :
MIRABELLA,                                  :
                                            : Petition for Allowance of Appeal
                   Petitioners              : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
WILLIAM PENN CHARTER SCHOOL,                :
OVERSEERS OF THE PUBLIC SCHOOL              :
AND WILLIAM PENN CHARTER SCHOOL,            :
INC.,                                       :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.